Cole, C. J.
These are several petitions for writs oi habeas corpus. The petitioners made like applications at the last term of this court, which applications were denied, for reasons stated in the opinion found in Wis. 450. The petitions now made are based upon substantially the same facts as then set forth. The writs must be denied. If it were in our power to express in clearer and plainer language than we have the proposition that a writ of hateas corpus did not perform the office of a writ of error, but only reached jurisdictional defects, we would use such language. It is strange that the applications should be renewed upon essentially the same facts, after what we have said in the matter. True, counsel has supported the petitions with an argument which might have some pertinency if the judgments under which the petitioners were sentenced had been reversed, and they were again sentenced to imprisonment, as the statute authorizes (sec. 4212, R. S.); but, as the cases now stand, the argument does not seem to us to have any particular relevancy. But we shall not dwell upon the matter.
By the Court.— The petitions are denied.